Name: 79/844/EEC: Council Decision of 9 October 1979 appointing a member of the Committee of the European Social Fund
 Type: Decision
 Subject Matter: nan
 Date Published: 1979-10-16

 Avis juridique important|31979D084479/844/EEC: Council Decision of 9 October 1979 appointing a member of the Committee of the European Social Fund Official Journal L 260 , 16/10/1979 P. 0010 - 0010****( 1 ) OJ NO L 249 , 10 . 11 . 1971 , P . 54 . ( 2 ) OJ NO 56 , 31 . 8 . 1960 , P . 1201/60 . ( 3 ) OJ NO L 91 , 12 . 4 . 1968 , P . 25 . COUNCIL DECISION OF 9 OCTOBER 1979 APPOINTING A MEMBER OF THE COMMITTEE OF THE EUROPEAN SOCIAL FUND ( 79/844/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO REGULATION ( EEC ) NO 2396/71 ( 1 ) CONCERNING THE EUROPEAN SOCIAL FUND , HAVING REGARD TO THE RULES OF THE COMMITTEE OF THE EUROPEAN SOCIAL FUND ( 2 ), AS AMENDED BY THE COUNCIL DECISION OF 9 APRIL 1968 ( 3 ), AND IN PARTICULAR ARTICLE 7 THEREOF , HAVING REGARD TO THE COUNCIL DECISION OF 17 APRIL 1978 APPOINTING THE MEMBERS AND ALTERNATE MEMBERS OF THE COMMITTEE OF THE EUROPEAN SOCIAL FUND FOR THE PERIOD ENDING 16 APRIL 1980 , WHEREAS ON THAT OCCASION THE COUNCIL AGREED TO APPOINT A MEMBER AT A LATER DATE TO OCCUPY A SEAT ALLOTTED TO A UNITED KINGDOM NATIONAL IN THE UNION REPRESENTATIVES CATEGORY , HAVING REGARD TO THE NOMINATION SUBMITTED ON 8 AUGUST 1979 , HAS DECIDED AS FOLLOWS : SOLE ARTICLE MR K . GRAHAM IS HEREBY APPOINTED MEMBER OF THE COMMITTEE OF THE EUROPEAN SOCIAL FUND FOR THE REMAINDER OF THE COMMITTEE ' S TERM OF OFFICE , I.E . UNTIL 16 APRIL 1980 . DONE AT LUXEMBOURG , 9 OCTOBER 1979 . FOR THE COUNCIL THE PRESIDENT D . O ' MALLEY